DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 8/15/22 and has been entered and made of record. Currently, claims 1-4, 6-9, 16-18, and 24-30 are pending.

Response to Arguments

Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
The applicant asserts Iwamoto (US 2017/0024173), Shiohara (US 2009/0290185), and Watanabe (US 2011/0010719) do not alone or in combination teach or suggest at least "a print setting screen unit configured to cause a display to display a setting screen before a print job is transmitted to a printing apparatus, the setting screen being provided by an extended application acquired via a network based on a user operation performed in a state that a user can use print data generation software, the setting screen including a preview setting item, wherein the print job is generated based on the content data and print setting information set using the setting screen of the extended application," as recited in claim 1. The Examiner respectfully disagrees as the combination of Iwamoto, Shiohara, and Watanabe disclose the above mentioned features. Particularly, Iwamoto discloses a terminal device 3 in communication with an image forming apparatus 2. Terminal device 3 runs a print control application and uses a display screen to configure settings of limited print setting items before a print job is transmitted to the image forming apparatus. A print job is then generated based on simple print setting information set by the user (para 37). Shiohara discloses displaying a print setting screen that provides launching a print preview screen, prior to transmitting a print job (Fig. 4 and paras 61-65). Watanabe discloses a device 20 that receives an additional program from management server 10. The additional program can be a process for adding a new function and is executed after a specific execution step of the currently running programs, in one example the additional program can provide a setting screen 710 to a PC via a network and receive settings specified on the screen via the network (paras 26-29, 40-44, 51, and 68). An additional program execution unit 235 displays a screen on the operations panel 602 to request the user to determine whether to execute the received additional program (para 59). Thus, the combination of Iwamoto, Shiohara, and Watanabe disclose a print setting screen unit configured to cause a display to display a setting screen before a print job is transmitted to a printing apparatus, the setting screen being provided by an extended application acquired via a network based on a user operation performed in a state that a user can use print data generation software, the setting screen including a preview setting item, wherein the print job is generated based on the content data and print setting information set using the setting screen of the extended application," as recited in claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the extended application acquired via a network, as described by Watanabe, and the print preview setting item that launches a print preview screen, as described by Shiohara, with the system of Iwamoto. It would have been obvious to one of ordinary skill in the art to incorporate the extended application received from a server via a network, as described by Watanabe, into the print setting screen of Iwamoto in a fashion similar to that of the print preview check box disclose in Shiohara. The suggestion/motivation for doing so would have been to provide additional print settings only when necessary for accurate print execution thereby saving time and increasing user friendliness and overall system efficiency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 16-18, and 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwamoto (US 2017/0024173) in view of Shiohara (US 2009/0290185) and Watanabe et al. (US 2011/0010719).
Regarding claims 1, 6, and 24, Iwamoto discloses a non-transitory computer-readable medium storing executable instructions, which when executed by one or more processors of an information processing apparatus having an application configured to output content data, cause the information processing apparatus to perform operations, a control method to be performed in an information processing apparatus, and an information processing apparatus having an application configured to output content data, the information processing apparatus comprising: 
a print setting screen unit configured to cause a display to display a setting screen before a print job is transmitted to a printing apparatus, based on a user operation performed in a state that a user can use print data generation software, wherein the print job is generated based on the content data and print setting information set using the setting screen (see Fig. 4 and paras 37-38, 45-51, 53-58, 60-74, and 112 controller 30 of terminal device 3 contains print job transmission function 41 that displays a setting screen to a user for limited print settings and application running part 42 that launches print control application 50 that displays another print setting screen to a user for additional print settings, application running part 42 associates print job transmission function 41 and print control application 50, the additional information determining part 22 determines the necessity of the additional information required for the execution of the print job D1 based on the information received via the communication interface 13, the additional information determining part 22 is capable of determining the necessity of the additional information based on the information sent with the print job transmission function in the terminal device 3, additional information may not be requested); and 
wherein the print setting screen unit, the receiving unit, and the preview unit are implemented by at least one processor of the information processing apparatus (see Fig. 4 controller 30 includes a CPU).
Iwamoto does not disclose expressly the setting screen being provided by an extended application acquired via a network based on a user operation, the setting screen including a preview setting item, a receiving unit configured to receive a launch instruction in a case where preview setting is enabled using the preview setting item of the setting screen provided by the extended application, a preview unit configured to display a preview screen in a case where the launch instruction is received, wherein the preview screen is a screen different from the setting screen and is displayed after the setting screen is displayed, wherein the preview unit is provided by the extended application.
Shiohara discloses the setting screen including a preview setting item, a receiving unit configured to receive a launch instruction in a case where preview setting is enabled using the preview setting item of the setting screen provided by the extended application, a preview unit configured to display a preview screen in a case where the launch instruction is received, wherein the preview screen is a screen different from the setting screen and is displayed after the setting screen is displayed, wherein the preview unit is provided by the extended application (see Figs. 3 and 4 and paras 43, 48-50, 57, 63, 65, and 67-68, a launch condition, such as checking a print preview display check box 427, will launch addition display screens allowing a user to enter additional print settings related to the displayed print preview, filter group 319 includes preview filter 323, which is responsible for generating print preview data).
Watanabe discloses a print setting screen unit configured to cause a display to display a setting screen, the setting screen being provided by an extended application acquired via a network based on a user operation, wherein print job is generated based on the content data and print setting information set using the setting screen of the extended application (see paras 26-29, 40-44, 51, and 68, device 20 receives an additional program from management server 10, the additional program can be a process for adding a new function and is executed after a specific execution step of the currently running programs, in one example the additional program can provide a setting screen 710 to a PC via a network and receive settings specified on the screen via the network).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the extended application acquired via a network, as described by Watanabe, and the print preview setting item that launches a print preview screen, as described by Shiohara, with the system of Iwamoto. It would have been obvious to one of ordinary skill in the art to incorporate the extended application received from a server via a network, as described by Watanabe, into the print setting screen of Iwamoto in a fashion similar to that of the print preview check box disclose in Shiohara.
The suggestion/motivation for doing so would have been to provide additional print settings only when necessary for accurate print execution thereby saving time and increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Watanabe and Shiohara with Iwamoto to obtain the invention as specified in claims 1, 6, and 24.

Regarding claims 2, 7, and 25, Iwamoto further discloses wherein in a case where the print setting information includes a layout setting, the extended application is launched before the print job generation software generates the print job (see paras 43, 45-51, 61-62, and 68, the additional information determining part 22 determines the necessity of the additional information required for the execution of the print job D1 based on the information received via the communication interface 13, the additional information determining part 22 is capable of determining the necessity of the additional information based on the information sent with the print job transmission function in the terminal device 3, all of which happens before print data is created), and Shiohara further discloses in a case where the print setting information includes - 24 -101933 84US0 1the preview setting, the extended application is launched after the print data generation software has generated the print data (see para 76, print data is generated and then a print preview is displayed).  
Regarding claims 3, 8, and 26, Iwamoto further discloses wherein the layout setting indicates the number of pages to be arranged on a side of a sheet (see Figs. 3 and 6, N-up printing can be set), and Shiohara further discloses the second setting is information indicating whether to display a preview image (see paras 53, 63, 65, 67, 137-138, and 145, print preview can be selected).  
Regarding claims 4, 9, and 27, Iwamoto further discloses wherein the print data generation software is included in advance in an operating system (see Fig. 4 and paras 37-38, 45-51, 53-58, and 60-74, controller 30 of terminal device 3 contains print job transmission function 41 that displays a setting screen to a user for limited print settings and application running part 42 that launches print control application 50 that displays another print setting screen to a user for additional print settings, application running part 42 associates print job transmission function 41 and print control application 50).  
Regarding claims 16 and 28, Shiohara further discloses wherein the print job is processed by an inkjet printer (see para 42, printer 201 is an inkjet printer).  
Regarding claims 17 and 29, Iwamoto further discloses wherein the information processing apparatus installs an operating system and obtains the print data generation software (see paras 37 and 53-54, operating system 40 is installed on terminal device 3).  
Regarding claims 18 and 30, Watanabe further discloses wherein the information processing apparatus obtains the extended application using identification information obtained from a printing apparatus connected to the information processing apparatus (see paras 35, 37, 42, and 44, a user is authenticated prior to requesting an additional application from printing device 20 to management server 10).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677